Order entered October 15, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00163-CR

                             JOSE ANTONIO PEREZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-71985-U

                                           ORDER
         The Court GRANTS appellant’s second motion to extend time to file his brief.

         We ORDER appellant to file his brief within THIRTY (30) DAYS from the date of this

order.



                                                      /s/   ADA BROWN
                                                            JUSTICE